Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanhart et al. US 2019/0200023 in view of Poirier et al. EP 3301929A1.
Hanhart Discloses:
5. and under similar rationale the method of claim 1. A video processing apparatus comprising: a video decoder (Figs. 5, 6, and 7), comprising: a decoding circuit, arranged to receive a bitstream (Fig. 7: bitstream), parse a flag from the bitstream (0094: loop_filter_across_faces_enabled_flag: specifies whether in-loop filtering operations may be performed across face boundaries), decode a part of the bitstream to generate a reconstructed frame, and apply an in-loop filtering operation to the reconstructed frame (Fig. 7: 226, loop filter 266; 0068: The residual transform coefficients are sent to inverse quantization unit 210 and inverse transform unit 212 to reconstruct the residual block. The prediction block and the residual block are then added together at 226), wherein the part of the bitstream transmits encoded information of a projection-based frame, the projection-based frame has a 360-degree content represented by projection faces packed in a 360-degree Virtual Reality (360 VR) projection layout, the projection-based frame has at least one first boundary and at least one second boundary (Fig. 5: frame unpack 514, 360 capture 502, 506, 508; Figs. 1, 2, 3, 4 and 8-14 show different 360 capture projections configurations; 0094: loop_filter_across_faces_enabled_flag: specifies whether in-loop filtering operations may be performed across face boundaries);  and the flag indicates that the in-loop filtering operation is blocked from being applied to each of said at least one first boundary in the reconstructed frame (Fig. 5: frame unpack 514, 360 capture 502, 506, 508; Figs. 1, 2, 3, 4 and 8-14 show different 360 capture projections configurations; 0094: loop_filter_across_faces_enabled_flag: specifies whether in-loop filtering operations may be performed across face boundaries); and a control circuit (Figs 15 and 16: processors 1518 and 1594), arranged to control the in-loop filtering operation according to the flag, wherein in response to the flag, the in-loop filtering operation is blocked from being applied to each of said at least one first boundary in the reconstructed frame (0094: loop_filter_across_faces_enabled_flag: specifies whether in-loop filtering operations may be performed across face boundaries).
Hanhart does not explicitly disclose the following, however Poirier teaches  the in-loop filtering operation is allowed to be applied to each of said at least one second boundary in the reconstructed frame (sections around 0140-3: deblocking filter is used on continuities and disabled on discontinuities. The NRT table is used for determining replacing neighboring block from which samples are to be taken for filtering boundary samples of the current block and for determining that deblocking is de-activated for the samples for which there is no replacing neighboring block; Figs. 13-25)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to  in order to limit the number of CTU in memory, a syntax element can be introduced in order to forbid the SAO process on the pixel of the boundary for which the neighboring block is replaced (Poirier 0143)
	
6. and under similar rationale the method of claim 2. The video processing apparatus of claim 5, wherein said at least one first boundary comprises an image content discontinuity boundary (0049: For each face, the picture looks the same as normal 2D picture. However, the boundary of each face is not continuous. A straight line crossing two neighboring faces, such as line 22 representing a junction between wall and ceiling, will be bent at the boundary of those two faces. This means the motion at the face boundary will be also discontinuous.; Fig. 9B: faces 0 and 1 which are on opposite sides of the cube are connecting); an omnidirectional content of a sphere is mapped onto the projection faces of a three-dimensional object (Figs. 1, 2, 3, 4 and 8-14 show different 360 capture projections configurations); regarding the three-dimensional object, one side of a first image area does not connect with one side of a second image area (Figs. 1, 2, 3, 4 and 8-14 show different 360 capture projections configurations some of the shapes have sides that don’t connect like the cubes); and regarding the 360 VR projection layout, said one side of the first image area connects with said one side of the second image area, and the image content discontinuity boundary is between said one side of the first image area and said one side of the second image area (Figs. 1, 2, 3, 4 and 8-14 show different 360 capture projections configurations; e.g. Fig. 9B: faces 0 and 1 which are on opposite sides of the cube are connecting; );.
7. and under similar rationale the method of claim 3. The video processing apparatus of claim 6, wherein the first image area is one of the projection faces of the three-dimensional object, and the second image area is another of the projection faces of the three-dimensional object  (Figs. 1, 2, 3, 4 and 8-14 show different 360 capture projections configurations some of the shapes have sides that don’t connect like the cubes).
8. and under similar rationale the method of claim 4. The video processing apparatus of claim 7, wherein said at least one second boundary comprises at least one image content continuity boundary (Fig. 9B: 4 0 5 are originally bordering each other in the same orientation as can be seen from flipping the left edge of 9A below faces 4 0 5; Fig. 5: decode 512 frame unpack 514); the projection faces comprise a first projection face and a second projection face (Figs. 9: faces 0-5); regarding the three-dimensional (Figs. 1, 2, 3, 4 and 8-14 show different 360 capture projections configurations some of the shapes have sides that don’t connect like the cubes); regarding the 360 VR projection layout, said one side of the first projection face connects with said one side of the second projection face, and one of said at least one image content continuity boundary is between said one side of the first projection face and said one side of the second projection face(Figs. 1, 2, 3, 4 and 8-14 show different 360 capture projections configurations some of the shapes have sides that don’t connect like the cubes).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH W BECKER/Examiner, Art Unit 2483